UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION. On May 3, 2010, Vendum Batteries Limited completed a reverse acquisition with Wishart Enterprise Limited.The following unaudited pro forma combined balance sheets and income statements are based on historical financial statements of the companies. The unaudited pro forma combined financial statements are provided for information purposes only. The pro forma financial statements are not necessarily indicative of what the financial position or results of operations actually would have been had the acquisition been completed at the dates indicated below. In addition, the unaudited pro forma combined financial statements do not purport to project the future financial position or operating results of the combined company. The unaudited pro forma combined financial information has been prepared in accordance with the rules and regulations of the Securities and Exchange Commission. For pro forma purposes: • The unaudited Pro Forma Combined Balance Sheets as of December 31, 2009 and November 30, 2009 combines the historical balance sheets of the companies as of the years ended December 31, 2009 and November 30, 2009, giving effect to the acquisitions/mergers as if they had occurred at the beginning of the most recent year ended. • The unaudited Pro Forma Combined Statements of Operations for the periods ended December 31, 2009 and November 30, 2009 combines the historical income statements of the companies for the indicated period, giving effect to the acquisitions/mergers as if they had at the beginning of the most recent period ended. • The unaudited Pro Forma Combined Balance Sheets as of March 31, 2010 and February 28, 2010 combines the historical balance sheets of the companies as of the those dates, giving effect to the acquisitions/mergers as if they had occurred at the beginning of the most recent year ended. • The unaudited Pro Forma Combined Statements of Operations for the three months ended March 31, 2010 and February 28, 2010 combines the historical income statements of the companies for the indicated period, giving effect to the acquisitions/mergers as if they had at the beginning of the most recent period ended. These unaudited pro forma combined financial statements and accompanying notes should be read in conjunction with the separate audited financial statements of Vendum Batteries Limited and Wishart Enterprises Limited as of and for the periods ended December 31, 2009 and November 30, 2009, respectively. VENDUM BATTERIES LIMITED TABLE OF CONTENTS Pro Forma Combined Balance Sheets (Unaudited) as of December 31, 2009 and November 30, 2009 F-1 Pro Forma Combined Statements of Operations (Unaudited) for the periods ended December 31, 2009 and November 30, 2009 F-2 Pro Forma Combined Balance Sheets (Unaudited) as of March 31, 2010 and February 28, 2010 F-3 Pro Forma Combined Statements of Operations (Unaudited) for the three months ended March 31, 2010 and February 28, 2010 F-4 Notes to the Pro Forma Adjustments F-5 VENDUM BATTERIES LIMITED PRO FORMA COMBINED BALANCE SHEETS (UNAUDITED) DECEMBER 31, 2, 2009 ASSETS Vendum Batteries Limited December 31, 2009 Wishart Enterprises Limited November 30, 2009 Pro Forma Adjustments Total Current Assets Cash and cash equivalents $ $ )b $ Stock subscription receivable 2 0 2 Prepaid expenses 0 )b 0 Total Current Assets Property and Equipment, Net 0 )b 0 TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ )b $ Advances from director 0 )b 0 Convertible note payable 0 Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT a 19 a Common stock 2 b a Paid in capital 0 b Cumulative translation adjustment 0 a 0 Accumulated deficit a TOTAL STOCKHOLDERS’ DEFICIT TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ $ See accompanying notes to the Pro Forma adjustments. VENDUM BATTERIES LIMITED PRO FORMA COMBINED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE PERIODS ENDED DECEMBER 31, 2, 2009 Vendum Batteries Limited Period ended December 31, 2009 Wishart Enterprises Limited Year ended November 30, 2009 Pro Forma Adjustments Total GROSS REVENUES $
